 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10
     JOSHUA ROBERTS,                                     Case No.: 2:18-cv-00649-APG-NJK
11
            Plaintiff(s),                                               Order
12
     v.
13
     LAS VEGAS METROPOLITAN POLICE
14   DEPARTMENT, et al.,
15          Defendant(s).
16         On September 27, 2018, the Court granted Plaintiff leave to file an amended complaint
17 naming Las Vegas Metropolitan Police Department (LVMPD) Officers Devore, LeBlanc, and
18 Lilienthal explicitly as Defendants. Docket No. 16. As part of that order, the Court directed the
19 already-appearing Defendants, including LVMPD, to indicate whether they would accept service
20 on these officers’ behalf. Id. at 4. LVMPD declined to accept service. See Docket No. 20.
21         Given LVMPD’s refusal to accept service and Plaintiff’s pauper status, personal service
22 would then be completed on these officers personally by the United States Marshal Service. See
23 Docket No. 23. To enable that personal service, the Court ordered that these officers’ home
24 addresses be filed under seal. Id. LVMPD has refused to provide those addresses for Officers
25 LeBlanc and Lilienthal, however, and instead reversed course to indicate that LVMPD would now
26 accept service on their behalf through physical service at LVMPD headquarters on the Risk
27 Management Department. See Docket No. 25 at 5.
28

                                                   1
 1          Given that LVMPD has now indicated that it will accept service on behalf of Officers
 2 LeBlanc and Lilienthal, the Court fails to discern why physical service by the Marshal Service at
 3 LVMPD headquarters is required rather than LVMPD filing a waiver of service pursuant to Rule
 4 4(d) of the Federal Rules of Civil Procedure. Cf. Picozzi v. Clark Cty. Det. Cntr., 2017 U.S. Dist.
 5 Lexis 171264, at *6 (D. Nev. Oct. 16, 2017) (Leen, J.) (declining to order additional physical
 6 service attempt on retired LVMPD officer, and instead ordering LVMPD to file a waiver of
 7 service). Indeed, requiring substituted physical service on LVMPD when LVMPD is already
 8 participating in this case is contrary to LVMPD’s overarching duty to strive for the just, speedy,
 9 and inexpensive determination of proceedings, Fed. R. Civ. P. 1, and is contrary to LVMPD’s
10 more particular “duty to avoid unnecessary expenses of serving the summons,” Fed. R. Civ. P.
11 4(d)(1).
12          Accordingly, no later than October 19, 2018, LVMPD is ORDERED to file a waiver of
13 service with respect to Officers LeBlanc and Lilienthal, and their response to the amended
14 complaint shall be filed by November 2, 2018. The Court INSTRUCTS that, even if Plaintiff
15 provides a USM 285 form for Officers LeBlanc and Lilienthal pursuant to the Court’s previous
16 order, the United States Marshal Service shall refrain from attempting physical service on them.
17          To be clear, nothing herein impacts the required service on Officer Devore. Plaintiff must
18 still provide the USM 285 form for Officer Devore and the United States Marshal Service shall
19 proceed with attempting service on Officer Devore at his last-known address identified in Docket
20 No. 25 once that USM 285 form has been provided by Plaintiff.
21          IT IS SO ORDERED.
22          Dated: October 15, 2018
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
     cc: United States Marshal Service
26
27
28

                                                    2
